Citation Nr: 1628516	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-11 168A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for type II diabetes mellitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2006 to August 2007, with additional periods of service in the Navy Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in a December 2015 statement, the Veteran's representative listed entitlement to disability ratings in excess of 10 percent for degenerative arthritis of the thoracolumbar spine and right knee as issues on appeal in this case.  However, the record shows that the Veteran has not perfected an appeal with respect to these issues.  Therefore, they are not before the Board, and will not be addressed.  38 C.F.R. §§ 20.200, 20.302 (2015).

The issue of entitlement to service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED      to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2010 rating decision denied the claim of entitlement to service connection for type II diabetes mellitus; the Veteran did not appeal the decision or submit new and material evidence during the appeal period; the decision is final.

2.  Evidence received subsequent to the September 2010 rating decision provides a more complete picture as to the origins of the Veteran's diabetes.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO or Board decision  may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Furthermore, evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Veteran's claim for service connection for type II diabetes mellitus was originally denied in a September 2010 rating decision on the basis that there was   no evidence that the Veteran's diabetes was incurred in or caused by service, or that it manifested to a compensable degree within one year following his discharge.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the September 2010 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).
 
The evidence received since the September 2010 rating decision includes a May 2014 statement by the Veteran in which he asserted that from the time he returned from deployment in 2007 until his formal diagnosis of diabetes, he was a diabetic, as could be confirmed by high glucose levels measured by Navy medical staff and his family physician.  The Veteran asserted that he attempted to control his diabetes through diet and exercise, but eventually accepted that medication was the only  way to control it.  The Board finds that the statement contributes to a more complete picture as to the origins of the Veteran's disability.  Accordingly, new and material evidence has been received and the claim is reopened.  


ORDER

New and material evidence having been presented, the claim for service connection for type II diabetes mellitus is reopened, and to that extent only the appeal is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for type II diabetes mellitus is decided on the merits.

The medical evidence of record includes a diagnosis of type II diabetes mellitus.  The Veteran has asserted that he was diabetic ever since his return from deployment to Iraq in 2007.  While the Veteran's service treatment records do not reflect a diagnosis of diabetes, a March 2007 fasting glucose test result was shown to be high at 117 (H) mg/dL.  As there is no medical opinion addressing whether the Veteran's current diabetes is related to service, remanded for a VA examination and opinion is warranted.  

The Veteran submitted a statement from Dr. Clay concerning diabetes, noting that he had treated the Veteran for several years.  It does not appear that treatment records from that physician have been obtained.  Such should be accomplished on remand. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Ask the Veteran to provide completed release forms for all medical care providers who have treated him since discharge for elevated glucose or diabetes, to include Dr. Clay.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a diabetes examination.  The claims file must be reviewed in conjunction with the examination.  Any indicated tests and studies should be performed.  

Following the examination and a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's type II diabetes mellitus arose in service or is otherwise related to his military service.  In rendering this opinion, the examiner should address the March 30, 2007 fasting glucose test result of 117 (H) mg/dL in March 2007.  The examiner must provide a rationale for any proffered opinion.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought       on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


